DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 09/01/2021 after final rejection of 06/01/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/01/2021 has been entered.  The Office action on currently pending claims 1-2, 4-10, 12-20, and 22-23 follows.

Claim Objections

Claims 1, 12, and 22-23 are objected to because of the following informalities:
Claim 1 Ln.23: the clause “said plurality of contacting portions are” should be amended to recite “said plurality of protruding contacting portions are” so that the claim nomenclature is consistent throughout the claim.
See next page→

Claim 1 Ln.32: the clause “opposite side of the contacting portions” should be amended to recite “opposite side of the plurality of protruding contacting portions” so that the claim nomenclature is consistent throughout the claim.
Claim 12 Ln.23: the clause “said plurality of contacting portions are” should be amended to recite “said plurality of protruding contacting portions are” so that the claim nomenclature is consistent throughout the claim.
Claim 12 Ln.30: the clause “the contacting portions toward” should be amended to recite “the plurality of protruding contacting portions toward” so that the claim nomenclature is consistent throughout the claim.
Claim 22 Ln.2: the clause “recessed form the bottom surface” should be amended to recite “recessed from the bottom surface” in order to correct the typographical error.
Claim 22 Ln.5: the clause “presses the contracting portions” should be amended to recite “presses the plurality of protruding contacting portions” so that the claim nomenclature is consistent with that of claim 1, and in order to correct the typographical error.
Claim 23 Ln.5: the clause “presses the contacting portions” should be amended to recite “presses the plurality of protruding contacting portions” so that the claim nomenclature is consistent with that of claim 12.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namikawa (JP 2014154518).
Regarding claim 1, Namikawa discloses (Figs.1-7, 9, and 15-16):
A breaker (1) comprising: a fixed piece (2) which has a fixed contact (21), a movable piece (4) which has a movable contact (3) and which presses the movable contact (3) against the fixed contact (21) to make contact therewith (See Fig.2 to see contact between Movable Contact and Fixed Contact), a thermally-actuated element (5) which deforms (Thermally-Actuated Element Deforming: Figs.2-3 and [0044]) with a change in temperature ([0044]: high temperatures cause the thermally-actuated element 5 to deform) so as to shift the movable piece (4) from a conduction state (See Fig.2) in which the movable contact (3) contacts the fixed contact (21) to a turn-off state (See Fig.3) in which the movable contact (3) is separated from the fixed contact (21), a positive temperature coefficient thermistor (6) which provides an electrical conduction ([0044]: leakage current flow through thermally-actuated element 5 and the PTC 

    PNG
    media_image1.png
    661
    891
    media_image1.png
    Greyscale


A breaker (1) comprising: a fixed piece (2) which has a fixed contact (21), a movable piece (4) which has a movable contact (3) and which presses the movable contact (3) against the fixed contact (21) to make contact therewith (See Fig.2), a thermally-actuated element (5) which deforms with a change in temperature (Figs.2-3 and [0044]) so as to shift the movable piece (4) from a conduction state (See Fig.2) in which the movable contact (3) contacts the fixed contact (21) to a turn-off state (See Fig.3) in which the movable contact (3) is separated from the fixed contact (21), a positive temperature coefficient thermistor (6) which provides an electrical conduction ([0044]) between the movable piece (4) and the fixed piece (2) when the movable piece (4) is in the turn-off state (See Fig.3), and a resin case (7) which accommodates the fixed piece (2), the movable piece (4), the thermally-actuated element (5) and the positive temperature coefficient thermistor (6), wherein: the fixed piece (2) has a support portion (23) for supporting (See Fig.4) the positive temperature coefficient thermistor (6), the support portion (23) comprises a plurality of protruding contacting portions (24a and b) contacting (See Fig.7) the positive temperature coefficient thermistor (6), the resin case (7) has a bottom surface (See Figure of Claim 1) provided with a concave portion (See Figure of Claim 1) which is concaved (See Figure of Claim 1: the concave portion is in a form of a hole, and will thus be concaved towards the PTC thermistor 6) toward the positive temperature coefficient thermistor (6) across the fixed piece (2) (See Figure of Claim 1: the concave portion spans across the fixed piece 2), and in a planar view (See Fig.5) when the fixed piece is viewed from the positive temperature coefficient thermistor (6), said plurality of protruding contacting portions (24a and b) are disposed within the concave portion, the concave portion has a bottom (the bottom of the support portion 23 shown in fig.6 defines the bottom surface of the concave portion, as defined in [0050] of 
Regarding claims 2 and 13, Namikawa further discloses:
Wherein the positive temperature coefficient thermistor (6) is disposed entirely within the concave portion (See Figure of Claim 1) in said planar view (See Fig.5: the PTC thermistor is disposed entirely within the concave portion).
Regarding claims 4, 7, 14 and 17, Namikawa further discloses:
Wherein the fixed piece (2) has a terminal (22) which is exposed from the bottom surface (See Figure of Claim 1) (Fig.5: from the shown perspective, the terminal 22 is exposed from the bottom surface) to be connected to an external circuit ([0030] "A terminal 22 electrically connected to the external circuit...").
Regarding claims 6 and 16, Namikawa further discloses:
See next page→

(Claim 16) A safety circuit (102) which is for an electrical equipment (100) and which is characterized by having the breaker (1) as set forth in claim 12 (See Rejection of Claim 12).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (JP 2014154518), or alternatively over, Namikawa in view of Namikawa (US 20140285308) (Referred to as Namikawa_1).
Regarding claims 5 and 15, Namikawa further discloses: 
Wherein the concave portion (See Figure of Claim 1) is formed in a rectangular shape (Fig.6: the concave portion is generally rectangular in shape) which has a corner portion (See Figure Below) positioned in a region facing said terminal (22), and the corner portion is convex (See Figure Below) toward the terminal (22).

See next page→

    PNG
    media_image2.png
    612
    863
    media_image2.png
    Greyscale

However, Namikawa does not disclose: 
The corner portion is formed in an arc shape which is convex toward the terminal.
However, modifying the shape of the corner portion such that it has a desired shape, including as claimed (i.e., arc shape which is convex toward the terminal), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the miniaturization of the breaker that can suppress the flow defect of the resin material as described in [0050] of Namikawa, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, Namikawa_1 discloses (Fig.6a):
The corner portion (See Figure Below) is formed in an arc shape (See Fig.6A) which is convex toward the terminal (See Figure Below).

    PNG
    media_image3.png
    650
    783
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa_1 to modify the corner portion of Namikawa such that it is arc shaped and convex toward the terminal, as claimed, in order to provide a design for the resin case that provides further 
Regarding claims 8 and 18, Namikawa further discloses:
Wherein in said planar view (See Fig.5), the concave portion (See Figure of Claim 1) is formed in a substantially rectangular shape (Fig.5: the concave portion is substantially rectangular in shape), and has a corner portion (See Figure of Claim 5) positioned adjacently to said terminal (22). 
However, Namikawa does not disclose:
A corner portion formed in an arc shape which is convex toward the terminal.
However, modifying the shape of the corner portion such that it has a desired shape, including as claimed (i.e., arc shape which is convex toward the terminal), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the miniaturization of the breaker that can suppress the flow defect of the resin material as described in [0050] of Namikawa, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, Namikawa_1 discloses (Fig.6a):
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa_1 to modify the corner portion of Namikawa such that it is arc shaped and convex toward the terminal, as claimed, in order to provide a design for the resin case that provides further miniaturization of the breaker without deteriorating the strength of the resin case as taught by Namikawa_1 ([0012]).

Claims 9-10, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (JP 2014154518), or alternatively over, Namikawa in view of Namikawa (US 20160035521) (Referred to as Namikawa_2).
Regarding claims 9-10 and 19-20, Namikawa does not disclose:
Wherein a step is formed between the bottom of the concave portion and the bottom surface of the resin case.
However, modifying the size of the resin case such that it forms a step that is formed between the bottom of the concave portion and the bottom surface of the resin case, as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to further improve the rigidity of the resin case due to the increased thickness of the resin case while also maintaining the compact resin case design, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, Namikawa_2 teaches (Fig.2):
Wherein a step (See Figure Below) is formed between the bottom (Fig.2: bottom surface of the support section 23 defines the bottom of the concave portion 76) of the concave portion (76) and the bottom surface (See Figure Below) of the resin case (7).

    PNG
    media_image4.png
    524
    852
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa_2 to modify the device of Namikawa such that a step is formed between the bottom of the concave portion and the bottom surface of the resin case, as claimed, in order to better protect the support 
Regarding claims 22 and 23, Namikawa further discloses:
In the turn-off state (Fig.3) in which the thermally-actuated element (5) is deformed and presses (See Figs.3 and 7, and [0066]) the positive temperature coefficient thermistor (6), and the pressed positive temperature coefficient thermistor (6) presses the plurality of protruding contacting portions (24a and b) of the fixed piece (2) toward the bottom surface (See Figure of Claim 1) of the resin case (7), and thereby the fixed piece (2) is deformed toward the bottom surface of the resin case (7) (Figs.3 and 7, and [0066]: in the tripped state/turn-off state, the thermally-actuated element 5 pushes the protrusions 24a,b towards the bottom of the resin case 7 via the PTC thermistor 6).
However, Namikawa does not disclose:
Wherein the bottom of the concave portion is recessed from the bottom surface of the resin case in the conduction state as well as even in the turn off state in which the thermally-actuated element is deformed and presses the positive temperature coefficient thermistor.
However, modifying the size/thickness of the resin case such that it forms a step that is formed between the bottom of the concave portion and the bottom surface of the resin case so that the bottom of the concave portion is recessed from the bottom surface of the resin case in the conduction state as well as even in the turn off state in which the thermally-actuated element is deformed and presses the positive temperature coefficient thermistor, as respectively claimed in claims 22 and 23, would have been an obvious modification that one of ordinary skill in the In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, Namikawa_2 teaches (Figs.2-3):
Wherein the bottom (Fig.2: bottom surface of the support section 23 defines the bottom of the concave portion 76) of the concave portion (76) is recessed from the bottom surface (See Figure of Claims 9-10 and 19-20) of the resin case (7) in the conduction state (Fig.2) as well as even in the turn off state (Fig.3) in which the thermally-actuated element (5) is deformed and presses the positive temperature coefficient thermistor (6).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa_2 to modify the device of Namikawa such that the bottom of the concave portion is recessed from the bottom surface of the resin case in the conduction state as well as even in the turn off state in which the thermally-actuated element is deformed and presses the positive temperature coefficient thermistor, as respectively claimed in claims 22 and 23, in order to better protect the support portion from receiving external damages (i.e., having the bottom surface of the concave portion be recessed from the bottom surface of the resin case will form a step created between 

Response to Arguments

Applicant’s arguments filed on September 1, 2021 have been fully considered, but have been found unpersuasive.  Regarding amended claim 1, Applicant asserts that the claim is allowable over the prior art references because the Namikawa reference does not teach “a resin case which accommodates the fixed piece…wherein: the fixed piece has a support portion…the support portion comprises a plurality of protruding contacting portions contacting the positive temperature coefficient thermistor…disposed within the concave portion” as now recited in the claim.  Applicant asserts that the Namikawa reference does not disclose the aforementioned limitations because “Namikawa… is not comprised of a plurality of protruding contacting portions contacting the positive temperature coefficient thermistor where, in a planar view when the fixed piece is viewed from the positive temperature coefficient thermistor, said plurality of contacting portions are disposed within the concave portion”.
The Office has fully considered the above argument, but respectfully disagrees. Applicant appears to be arguing that because the previous Office action utilizes “24 a and b” of the Namikawa reference to teach a “contacting portion” (singular) that the reference cannot disclose a plurality of contacting portions. The Office asserts that Applicant’s argument is not persuasive because the claimed “contacting portion” (as claimed in the claim set 05/03/2021) did not exclude an interpretation in which a plurality of contacting portions define the claimed 
Regarding Applicant’s argument that the Namikawa reference does not disclose “in a planar view when the fixed piece is viewed from the positive temperature coefficient thermistor, said plurality of contacting portions are disposed within the concave portion”, the Office directs Applicant’s attention to figures 5 and 6 of the Namikawa reference.  Figures 5 and 6 of the Namikawa reference clearly shows that the plurality of protruding contacting portions (24a and b) are provided within the concave portion when viewed from the positive temperature coefficient thermistor (6) in the planar view.  Therefore, Applicant’s argument that the Namikawa reference does not disclose “in a planar view when the fixed piece is viewed from the positive temperature coefficient thermistor, said plurality of contacting portions are disposed within the concave portion” is believed to be in error.


See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/Primary Examiner, Art Unit 2835